DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, on page 5, paragraph 0014, line 3, the phrase “of claim 1” should be deleted since “claim 1” could be amended or canceled during the prosecution and would not have the same limitations as originally filed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy (8,945,283 B1).
Regarding to claim 1, Krishnamurthy teaches a vortex particle separator (100 in Fig. 1, col. 6, lines 42-57) comprising: a housing (2) extending along a longitudinal axis (A) and having an air inlet (unlabeled at the top with air inlet stream arrow) at an upstream end, an air outlet (air outlet stream at 52) at a downstream end; an impeller (6) proximate the air inlet, the impeller (6) having an impeller shaft (4) extending along the longitudinal axis (A) and three to six impeller blades (8, col. 6, lines 18-41) all extending continuously in one of a clockwise or counterclockwise spiral along and around the shaft (4) and extending between the shaft (10) and the housing (2), each impeller blade (8) having the same pitch, each impeller blade (8) having an upstream facing surface and an opposing downstream facing surface, each upward facing surface being tangent to an outer diameter of the impeller shaft (see top blade (8) configuration in Fig. 1, col. 8, lines 1-10) or to an imaginary cylinder coaxial with the impeller shaft (4) that is from 10% to 1% smaller in diameter than the actual outer diameter of the impeller shaft in a plane orthogonal to the axis of the impeller shaft (see smaller diameter of the impeller vane (8) in comparison to the diameter of the impeller shaft (4) in Fig. 1), with the juncture of the upstream end of each impeller blade (8) and the impeller shaft (4) leading the juncture of the upstream end of each impeller blade (8) and the housing (2) by an angle measured in the direction of rotation (17b), when viewed downstream along the impeller axis (A) (see also the details structure of the vortex separator (100) in Fig. 1).
Regarding to claim 10, Krishnamurthy shows in Figure 1 that each impeller blade (8) having a uniform thickness over a majority of its spiral length when measured along an axis perpendicular to the upward facing surface of the impeller blade (8).
Regarding to claim 11, Krishnamurthy shows in Figure 1 that the impeller blades (8) are in a clockwise rotation (see 17b in Fig. 1).
Regarding to claim 12, Krishnamurthy teaches that the impeller blades (8), impeller shaft (4) and at least a portion of the housing (2) joining the outer ends of the impeller blades (8), are integrally molded as a unitary piece (see col. 6, lines 32-33) from the same material as aluminum or steel, but could be possibly other materials (col. 7, lines 33-36) such as plastic as known interchangeable equivalents depending on particular application.
Regarding to claim 17, Krishnamurthy further shows in Figure 1 that an outlet guide (14, col. 8, lines 11-15) positioned at a downstream end.
Regarding to claim 20, Krishnamurthy further shows in Figure 1 that the discharge opening (30, col. 8, lines 16-25) is located along the axis somewhere along the axial length of the outlet guide (14), at a location where the particulates separated from the airstream (see 52 in Fig. 1) can be discharged from inside the housing (2); and the discharge opening extends around about 1/3 the circumference of the downstream end of the housing, and extends axially from the about the middle of the upstream portion to the juncture of the downstream shoulder of the outlet guide (14) with the housing (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (8,945,283 B1), as applied supra.
Krishnamurthy discloses “the inner annular portion can define a radial distance between about 10% and about 90% of an annulus of the annular section, and the outer annular portion can define a remainder of the annulus of the annular section (i.e., about 90% to about 10%)” (col. 4, line 65 through col. 5, line 2), however, regarding to the numerical requirements “imaginary cylinder is 8% to 1% smaller in diameter” of claims 2 and 4, “imaginary cylinder is 4% to 1% smaller in diameter” of claims 3 and 5, In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F. 2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (8,945,283 B1), as applied supra.
Regarding to specific numerical requirements of claims 6-9, unexpected results must be established by factual evidence.  Mere arguments or conclusory statements in the specification do not suffice.  In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F. 2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
Response to Amendment
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references Ackermann et al (2014/0298761) and Dreisbach (1,698,361) do not teach the limitation “a vortex particle separator comprises each upward facing surface of the impeller blade being tangent to an outer diameter of the impeller shaft”.  The Examiner now drops both references Ackermann et al and Dreisbach and newly introduces Krishnamurthy (8,945,283 B1) as the primary reference under the 102 rejections of claims 1, 10-12, 17 and 20 to show:
Krishnamurthy teaches a vortex particle separator (100 in Fig. 1, col. 6, lines 42-57) comprising: a housing (2) extending along a longitudinal axis (A) and having an air inlet (unlabeled at the top with air inlet stream arrow) at an upstream end, an air outlet (air outlet stream at 52) at a downstream end; an impeller (6) proximate the air inlet, the 
Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the new rejections, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 11, 2022